DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/699,497 on April 25, 2022. Please note: Claims 1 and 10 have been amended, and claims 2-5, 8, 11, 15-19 and 21 have been cancelled. Claims 1, 6, 7, 9, 10, 12-14 and 20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on April 25, 2022, overcome the objections.
Claims 1, 6, 7, 9, 10, 12-14 and 20 are objected to because of the following informalities:
In lines 5-6 of Claim 1: “a-top edge” should read “a top edge”.
	In line 24 of Claim 1 and line 14 of Claim 10: “provided on bottom edge region” should read “provided on a bottom edge region”.
Claims 6, 7, 9, 12-14 and 20 depend on claims 1 and 10, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7, 9, 10, 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 106982524 A), in view of Kim et al. (US 20140118970 A1; Cited in the PTO-892 dated 03/25/2022), hereinafter Kim, and further in view of Franklin et al. (US 20130328051 A1; Cited in the PTO-892 dated 09/30/2020), hereinafter Franklin.

	Examiner’s note: for the purposes of claim mapping, the Examiner is citing to the ProQuest machine translation of CN 106982524 A that has been provided with this Office Action.

Regarding Claim 1, Zhang teaches:
A mobile terminal (FIGS. 7 and 8) comprising:
a middle frame (20), and a display screen (10) disposed on a front side of the middle frame (See FIG. 8: 10 disposed on a front side of 20);
wherein the display screen comprises a display area (102) and a non-display area (104) surrounding the display area (See FIG. 7) (See page 13, lines 21-22);
wherein the non-display area comprises a first edge region adjacent to and between a-top edge of the display area and a top frame of the middle frame (See FIG. 7: 104 comprises a first edge region adjacent to and between a-top edge of the display area 102 and a top frame of the middle frame 20), at least two notches (82) are disposed in the first edge region (See FIG. 7: at least two notches 82 are disposed in the first edge region) (See page 14, lines 30-34), and a depth of each notch along a direction perpendicular to the top edge is less than a width of the first edge region along the direction perpendicular to the top edge (See annotated FIG. 7 below, showing a depth of each notch along a direction perpendicular to the top edge is less than a width of the first edge region along the direction perpendicular to the top edge);
wherein at least two front panel components (30) are fully or partially embedded in the at least two notches in the direction perpendicular to the top edge and parallel to the front side of the middle frame (See FIG. 7: 30 are fully or partially embedded in the at least two notches 82 in the direction perpendicular to the top edge and parallel to the front side of the middle frame) (See page 14, lines 34-37), wherein the middle frame is provided with a groove (See FIGS. 5 and 8: 20 is provided with a groove, corresponding to the upper portion of the respective space 84 in 20) having a shape matching with corresponding notch (See page 13, lines 8-17 and lines 33-42: a shape of the groove in 20 can be semi-circular or square, which matches the shape of 82, which can also be semi-circular or square), and the groove and its corresponding notch enclose to form an accommodating space in which the front panel components can be embedded (See FIG. 8: 84, which includes the groove, and 82 enclose to form an accommodating space in which the front panel components 30 can be embedded);
wherein among the at least two notches, a first notch accommodates one front panel component, and a second notch accommodates one front panel component (See FIG. 7: a first notch (one of the notches 82) accommodates one front panel component 30, and a second notch (one of the notches 82) accommodates one front panel component 30); and all of the at least two notches are disposed in the first edge region (See FIG. 7: all of the at least two notches 82 are disposed in the first edge region); and
wherein one of the notches is a longitudinal component (See FIG. 7: 82 is a longitudinal component because it has a dimension along the X-direction that is larger than a dimension along the Y-direction) and is not formed by the display area (See FIG. 7: 82 is not formed by 102), wherein a flexible printed circuit (50) is provided on a top edge region of the non-display area (See FIG. 7: 50 is provided on a top edge region of 104), and the display area is rectangular (See FIG. 7: 102 is rectangular).



    PNG
    media_image1.png
    539
    487
    media_image1.png
    Greyscale

Zhang does not explicitly teach (see elements emphasized in italics):
wherein at least three front panel components are fully or partially embedded in the at least two notches;
wherein among the at least two notches, a first notch accommodates one front panel component, and a second notch accommodates more than one front panel components; first distances between the front panel component accommodated in the first notch and each front panel component accommodated in the second notch are larger than second distances between any two adjacent front panel components accommodated in the second notch,
wherein a flexible printed circuit is provided on bottom edge region of the non-display area.
However, in the same field of endeavor, display panels (Kim, paragraph [0003]), Kim teaches:
	wherein at least three front panel components (See paragraph [0056]: system modules, including 111 and 114 correspond to front panel components) are fully or partially embedded in at least two notches (See FIG. 3A: CA1 located at opposite corners);
	wherein among the at least two notches, a first notch accommodates one front panel component (See paragraph [0065]: each of the cutout portions CA1 are formed to accommodate at least one module. Therefore, for example, the left corner notch CA1 accommodates one front panel component), and a second notch accommodates more than one front panel components (See FIG. 4, showing an example in which a second notch CA located in the right corner accommodates more than one front panel components 115 and 117); first distances between the front panel component accommodated in the first notch and each front panel component accommodated in the second notch are larger than second distances between any two adjacent front panel components accommodated in the second notch (See FIGS. 3A and 4: first distances between the module within CA1 on the left side and 114 and 115 within CA1 on the right side would be larger than second distances between 114 and 115).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mobile terminal (as taught by Zhang) so at least three front panel components are fully or partially embedded in the at least two notches (as taught by Kim), arriving at the claimed first and second distances. Doing so would allow for multiple system modules, such as an image capture module and a sensor module to be place within a single notch, thereby expanding the modules available for input/output to the mobile terminal (See Kim, paragraph [0070]).
Zhang in view of Kim does not explicitly teach (see elements emphasized in italics):
wherein a flexible printed circuit is provided on bottom edge region of the non-display area.
However, in the same field of endeavor, electronic devices with displays (Franklin, Abstract), Franklin teaches:
	a flexible printed circuit is provided on bottom edge region of a non-display area (IA) (See FIGS. 1 and 4: 66 is provided on a bottom edge region of a non-display area IA).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mobile terminal (as taught by Zhang in view of Kim) by including a flexible printed circuit is provided on bottom edge region of the non-display area (as taught by Franklin). Doing so would allow for one or more integrated circuits or other components such as display timing chips, connectors, etc.to be mounted on the flexible printed circuit (See Franklin, paragraph [0049]).

Regarding Claim 6, Zhang in view of Kim, and in further view of Franklin teaches all of the elements of the claimed invention, as stated above. Furthermore, Zhang teaches:
The mobile terminal according to claim 1, wherein each notch is a semi-open notch (See FIG. 7: 82 is a semi-open notch).

Regarding Claim 7, Zhang in view of Kim, and in further view of Franklin teaches all of the elements of the claimed invention, as stated above. Furthermore, Zhang teaches:
The mobile terminal according to claim 1, wherein each notch is a rectangular notch or an arcuate notch (See page 13, lines 8-17: each notch 82 is a rectangular notch or an arcuate notch).

Regarding Claim 9, Zhang in view of Kim, and in further view of Franklin teaches all of the elements of the claimed invention, as stated above. Furthermore, Zhang in view of Kim, and in further view of Franklin teaches:
The mobile terminal according to claim 1, wherein the front panel components comprise at least one of following components:
a camera component, a speaker component, a microphone component, a distance sensor, a signal light component, an infrared sensor, a structured light sensor, an ambient light sensor, and a fingerprint recognition component (See Zhang, page 14, lines 21-22: 30 is at least one of a camera component, a distance sensor. an infrared sensor, a fingerprint recognition component) (See Kim, paragraph [0056]: system modules comprise at least one of a camera component, a speaker component, a microphone component).

Regarding Claim 10, Zhang teaches:
A display screen (FIGS. 7 and 8) comprising:
a display area (102) and a non-display area (104) surrounding the display area (See FIG. 7) (See page 13, lines 21-22), 
wherein the non-display area comprises a first edge region adjacent to and between a top edge of the display area and a top frame of a middle frame (See FIG. 7: 104 comprises a first edge region adjacent to and between a-top edge of the display area 102 and a top frame of the middle frame 20), at least two notches (82)  are disposed in the first edge region (See FIG. 7: at least two notches 82 are disposed in the first edge region) (See page 14, lines 30-34); and a depth of each notch along a direction perpendicular to the top edge is less than a width of the first edge region along the direction perpendicular to the top edge (See annotated FIG. 7 below, showing a depth of each notch along a direction perpendicular to the top edge is less than a width of the first edge region along the direction perpendicular to the top edge), 
wherein the display screen further comprises at least two front panel components (30) fully or partially embedded in the at least two notches in the direction perpendicular to the top edge and parallel to the front side of the middle frame (See FIG. 7: 30 are fully or partially embedded in the at least two notches 82 in the direction perpendicular to the top edge and parallel to the front side of the middle frame) (See page 14, lines 34-37), 
wherein the middle frame is provided with a groove  (See FIGS. 5 and 8: 20 is provided with a groove, corresponding to the upper portion of the respective space 84 in 20) having a shape matching with corresponding notch (See page 13, lines 8-17 and lines 33-42: a shape of the groove in 20 can be semi-circular or square, which matches the shape of 82, which can also be semi-circular or square), and the groove and its corresponding notch enclose to form an accommodating space in which the front panel components can be embedded (See FIG. 8: 84, which includes the groove, and 82 enclose to form an accommodating space in which the front panel components 30 can be embedded), 
wherein one of the notches is a longitudinal component (See FIG. 7: 82 is a longitudinal component because it has a dimension along the X-direction that is larger than a dimension along the Y-direction) and is not formed by the display area (See FIG. 7: 82 is not formed by 102) and is not formed by the display area (See FIG. 7: 82 is not formed by 102), a flexible printed circuit (50) is provided on a top edge region of the non-display area (See FIG. 7: 50 is provided on a top edge region of 104), and the display area is rectangular (See FIG. 7: 102 is rectangular), and
wherein among the at least two notches, a first notch accommodates one front panel component, and a second notch accommodates one front panel component (See FIG. 7: a first notch (one of the notches 82) accommodates one front panel component 30, and a second notch (one of the notches 82) accommodates one front panel component 30); and all of the at least two notches are disposed in the first edge region (See FIG. 7: all of the at least two notches 82 are disposed in the first edge region).

    PNG
    media_image1.png
    539
    487
    media_image1.png
    Greyscale

Zhang does not explicitly teach (see elements emphasized in italics):
wherein the display screen further comprises at least three front panel components fully or partially embedded in the at least two notches,
wherein a flexible printed circuit is provided on bottom edge region of the non-display area, and
wherein among the at least two notches, a second notch accommodates more than one front panel components; first distances between the front panel component accommodated in the first notch and each front panel component accommodated in the second notch are larger than second distances between any two adjacent front panel components accommodated in the second notch.
However, in the same field of endeavor, display panels (Kim, paragraph [0003]), Kim teaches:
	wherein a display screen (See FIG. 3A) comprises at least three front panel components (See paragraph [0056]: system modules, including 111 and 114 correspond to front panel components) fully or partially embedded in at least two notches (See FIG. 3A: CA1 located at opposite corners);
	wherein among the at least two notches, a first notch accommodates one front panel component (See paragraph [0065]: each of the cutout portions CA1 are formed to accommodate at least one module. Therefore, for example, the left corner notch CA1 accommodates one front panel component), and a second notch accommodates more than one front panel components (See FIG. 4, showing an example in which a second notch CA located in the right corner accommodates more than one front panel components 115 and 117); first distances between the front panel component accommodated in the first notch and each front panel component accommodated in the second notch are larger than second distances between any two adjacent front panel components accommodated in the second notch (See FIGS. 3A and 4: first distances between the module within CA1 on the left side and 114 and 115 within CA1 on the right side would be larger than second distances between 114 and 115).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Zhang) so at least three front panel components are fully or partially embedded in the at least two notches (as taught by Kim), arriving at the claimed first and second distances. Doing so would allow for multiple system modules, such as an image capture module and a sensor module to be place within a single notch, thereby expanding the modules available for input/output to the mobile terminal (See Kim, paragraph [0070]).
Zhang in view of Kim does not explicitly teach (see elements emphasized in italics):
wherein a flexible printed circuit is provided on bottom edge region of the non-display area.
However, in the same field of endeavor, electronic devices with displays (Franklin, Abstract), Franklin teaches:
	a flexible printed circuit is provided on bottom edge region of a non-display area (IA) (See FIGS. 1 and 4: 66 is provided on a bottom edge region of a non-display area IA).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display screen (as taught by Zhang in view of Kim) by including a flexible printed circuit is provided on bottom edge region of the non-display area (as taught by Franklin). Doing so would allow for one or more integrated circuits or other components such as display timing chips, connectors, etc.to be mounted on the flexible printed circuit (See Franklin, paragraph [0049]).

Regarding Claim 12, Zhang in view of Kim, and in further view of Franklin teaches all of the elements of the claimed invention, as stated above. Furthermore, Zhang teaches:
	The display screen according to claim 10, wherein each notch is a rectangular notch or an arcuate notch (See page 13, lines 8-17: each notch 82 is a rectangular notch or an arcuate notch).

Regarding Claim 13, Zhang in view of Kim, and in further view of Franklin teaches all of the elements of the claimed invention, as stated above. Furthermore, Zhang teaches:
	The display screen according to claim 10, wherein each notch is located in a center of the first edge region (See FIG. 7: each notch 82 is located in a center of the first edge region).

Regarding Claim 14, Zhang in view of Kim, and in further view of Franklin teaches all of the elements of the claimed invention, as stated above. Furthermore, Zhang teaches:
	The display screen according to claim 10, wherein each notch is a semi-open notch See FIG. 7: 82 is a semi-open notch).

Regarding Claim 20, Zhang in view of Kim, and in further view of Franklin teaches all of the elements of the claimed invention, as stated above. Furthermore, Zhang in view of Kim, and in further view of Franklin teaches:
	The display screen according to claim 10, wherein the front panel components comprise at least one of following components:
	a camera component, a speaker component, a microphone component, a distance sensor, a signal light component, an infrared sensor, a structured light sensor, an ambient light sensor, and a fingerprint recognition component (See Zhang, page 14, lines 21-22: 30 is at least one of a camera component, a distance sensor. an infrared sensor, a fingerprint recognition component) (See Kim, paragraph [0056]: system modules comprise at least one of a camera component, a speaker component, a microphone component).

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are moot on the grounds of new rejections.
	Applicant argues (Remarks, pages 7-14) that Ahn and Liu do not teach the amended limitations of the independent claims. These arguments are respectfully moot on the grounds of new rejections. Specifically, Ahn and Liu are no longer relied upon in the above rejections, and Zhang, Kim and Franklin have been introduced to teach the features of the amended independent claims.
	Applicant argues the following (Remarks, page 14): “Regarding other cited documents, both Nakano and Kim fail to disclose locating the notch 15 in the first edge region of non-display area adjacent to the top frame of the middle frame, setting a groove to match with notch 15 on the top frame of the middle frame and matching the groove and its corresponding notch 15 to accommodate the front panel components. And Nakano and Kim also fail to disclose the configuration of flexible printed circuit (FPC)”. These arguments are respectfully moot on the grounds of new rejections. Specifically, Zhang has been introduced to teach the features of the notches and groove in the first edge region, while Kim is relied upon to render obvious the claimed first and second distances. Furthermore, Nakano is no longer relied upon in the above rejections, and Franklin has been introduced to teach the claimed FPC. Therefore, the Examiner submits that the combination of Zhang in view of Kim, and in further view of Franklin presented above teaches all of the claimed features in the amended independent claims.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Yee; Dong Su (US-20200093016-A1): pertinent for its teaching of a first edge region with multiple notches (See FIG. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692